Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 19th, 2022 has been entered.  Claims 1, 3 – 12, 16, and 17 are currently pending.  The rejection of claim 15 under 35 U.S.C. 103 has been withdrawn due to the claim cancellation.  Claims 3 – 12 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McColl (US-1535233) in view of Young2010 (US-20100260915-A1), Young2014 (US-20140370181-A1), Sowden (US-20040175425-A1) and Adams (“How to grind coffee without a grinder”).
Regarding claims 1 and 17, McColl teaches a compressed coffee pellet made by crushing roasted coffee beans, or a desired number of roasted coffee beans, in a confined space [pg. 1, lines 33 – 35].  Sufficient pressure is applied to completely crush the beans and shape the unit into a tablet or other form [pg. 1, lines 55 – 58].  The crushed pieces of bean would necessarily have cracks along cell membranes.  The crushed bean tablets may take any size and shape desired [pg. 1, lines 90 – 92].  
McColl teaches creating a tablet (which would include a top, bottom, and side) or other desired shape but does not teach an upper or lower surface with protruded portions and recessed portions, which is otherwise known as “embossed”.  Young2010 teaches that coffee tablets are known to be embossed [0065].  Embossing by a manufacturer would be considered to be a predetermined pattern in any form, including uniformly.  Young2014 teaches that increasing the surface area of coffee increases extraction [0257].  It would be obvious to a person having ordinary skill in the art to emboss the surface to provide protrusions/indentations as claimed with the reasonable expectation that this would increase the surface area and, in turn, improve the extraction from the coffee tablet. 
In addition, Sowden teaches the imprinting of any geometric shape in a compressed tablet using protrusions extending from the mold cavity.  The protrusions can be found on both the top and bottom of the mold [Fig 13].  Which geometric shape used is not significant [0174].  This is taken to mean that any distribution of protrusions, including those that engage with ones on the complementary surface, are also not significant as well as any shape protrusion desired.  Compression of the beans from multiple directions would occur as the mold would compress both the top and bottom of the pellet.  Sowden also teaches that surface area control via geometry affects the release of chemicals from the tablet [0063].  Adams teaches crushing coffee beans with the side of a butcher knife.  The larger surface area provides more force with which to crack the beans [pg 4, “A Knife”].  
It would have been obvious for a person having ordinary skill in the art to use a geometrically-shaped protrusion to impart a pattern on the coffee pellet, including geometric shapes such as cones and pyramids, as this would create a greater surface area with which to crush the beans and create more cracks.  Furthermore, the geometric shaped impressions on the tablet would control the release of solids from the tablet.
McColl does not disclose a ratio of V1/V0 = 0.15 to 0.5 wherein V0 is a volume of the roasted coffee beans and V1 is a volume of the compressed coffee bean block. 
 Young2014 teaches the crushing of coffee beans using variable pressure to determine the thickness of the flakes [0855].  Young2014 also teaches the more severely the beans are compressed, the lower the aroma but the higher the extractability of brew solids [0911].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the McColl, Young2010, Young2014, Sowden, and Adams combination to include a ratio of V1/V0 = 0.15 to 0.5 where V0 is the volume of the roasted coffee bean and V1 is the volume of the compressed coffee bean block, as to alter the compression ratio of the coffee beans to achieve the optimal balance of aroma and extractible solids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Regarding claim 16, Young2010 teaches adding flavorant additives to a coffee tablet so as to customize the desired flavor and intensity of the brewed coffee [0119].
It would have been obvious to one having ordinary skill in the art to include additives in the tablet of McColl, Young2010, Young2014, Sowden, and Adams so as to provide a desired flavor and intensity to a brewed coffee.
Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP1998033118) in view of Young2010 (US-20100260915-A1), Young2014 (US-20140370181-A1), Sowden (US-20040175425-A1) and Adams (“How to grind coffee without a grinder”).
Regarding claims 1 and 17, Makoto teaches a compressed coffee bean block through a compressive forming process [0012].  The compressive coffee bean block has an upper surface, a lower surface, and a side surface connecting the upper and lower surfaces [Fig 1].  There are a plurality of cracks formed along the cell membranes of the coffee beans by crushing the beans via pressure tableting, breaking down the cell walls [0012]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Makoto teaches creating a tablet (which would include a top, bottom, and side) or other desired shape but does not teach an upper or lower surface with protruded portions and recessed portions, which is otherwise known as “embossed”.  Young2010 teaches that coffee tablets are known to be embossed [0065].  Embossing by a manufacturer would be considered to be a predetermined pattern in any form, including uniformly.  Young2014 teaches that increasing the surface area of coffee increases extraction [0257].  It would be obvious to a person having ordinary skill in the art to emboss the surface to provide protrusions/indentations as claimed with the reasonable expectation that this would increase the surface area and, in turn, improve the extraction from the coffee tablet. 
In addition, Sowden teaches the imprinting of any geometric shape in a compressed tablet using protrusions extending from the mold cavity.  The protrusions can be found on both the top and bottom of the mold [Fig 13].  Which geometric shape used is not significant [0174].  This is taken to mean that any distribution of protrusions, including those that engage with ones on the complementary surface, are also not significant as well as any shape protrusion desired.  Compression of the beans from multiple directions would occur as the mold would compress both the top and bottom of the pellet.  Sowden also teaches that surface area control via geometry affects the release of chemicals from the tablet [0063].  Adams teaches crushing coffee beans with the side of a butcher knife.  The larger surface area provides more force with which to crack the beans [pg 4, “A Knife”].  
It would have been obvious for a person having ordinary skill in the art to use a geometrically-shaped protrusion to impart a pattern on the coffee pellet, including geometric shapes such as cones and pyramids, as this would create a greater surface area with which to crush the beans and create more cracks.  Furthermore, the geometric shaped impressions on the tablet would control the release of solids from the tablet.
Makoto does not disclose a ratio of V1/V0 = 0.15 to 0.5 wherein V0 is a volume of the roasted coffee beans and V1 is a volume of the compressed coffee bean block. 
 Young2014 teaches the crushing of coffee beans using variable pressure to determine the thickness of the flakes [0855].  Young2014 also teaches the more severely the beans are compressed, the lower the aroma but the higher the extractability of brew solids [0911].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Makoto, Young2010, Young2014, Sowden, and Adams combination to include a ratio of V1/V0 = 0.15 to 0.5 where V0 is the volume of the roasted coffee bean and V1 is the volume of the compressed coffee bean block, as to alter the compression ratio of the coffee beans to achieve the optimal balance of aroma and extractible solids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
	Regarding claim 16, Young2010 teaches adding flavorant additives to a coffee tablet so as to customize the desired flavor and intensity of the brewed coffee [0119].
It would have been obvious to one having ordinary skill in the art to include additives in the tablet of Makoto, Young2010, and Young2014 so as to provide a desired flavor and intensity to a brewed coffee. 

Response to Arguments
Applicant’s arguments, filed April 19th, 2022, have been fully considered.
The rejection of claim 15 under 35 U.S.C. 103 has been withdrawn due to the cancellation of the claim.
Applicant’s arguments concerning the rejection of claims 1 and 16 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the 80.27% value used in the previous office action, taken from the affidavit filed December 23rd, 2021, was a theoretical calculation and not meant to be used for real world purposes [pg 7, ¶4].  The Examiner notes that pg 4 of the affidavit, where the disputed value is found, is listed under “Results and Analysis”.  It is reasonable to conclude that this value is part of the results.  Furthermore, if the value is derived from a calculation of the geometry of the surface and not an actual measurement, it would be a reasonable approximation of the real-world number and is still valid for the Examiner’s analysis.  The Examiner also notes that the affidavit shows that extraction increases with an increase in surface area.  In fact, an increase in surface area is associated with an increase in the number of cracks and the total dissolved solids (TDS) [pg 3].  Because the surface area of the mechanism is directly imprinted into the coffee pellet, the surface of the imprinted region of the pellet is approximately the same, leading to the pellet having an increased surface too.  This is contradictory to Applicant’s assertion that there is no correlation between increased surface area of the tablet and the extraction of TDS [pg 7, ¶1].
Applicant argues that Young2010 [0065] teaches the pellet is alternatively embossed [pg 9, ¶2].  The Examiner points out that Young2010 teaches that the outer surface may additionally be embossed or covered in ridges, bumps, or surface scoring.  The surface features may be included with any other feature of the pellet.
Applicant argues claim 15 was not addressed specifically by the previous Office Action [pg 10, ¶1].  The Examiner points to Young2010 [0065] which states that the outer surface of the pellet can be modified with various features.  Since the outer surface includes both the top and bottom of the pellet and the mold directly creates the surface features, the mold must have similar features.
Applicant argues Young2014 teaches the grinding of beans to increase the surface area and not the creation of a cracked bean block [pg 10, ¶4].  The Examiner notes that the teaching of Young2014 was used in the Office Action to teach that increased surface area increases chemical extraction as a general trend.  Even though Young2014 is not specifically creating a bean block, the general trend still holds.
Applicant argues that Young2014 doesn’t teach making a coffee bean block, instead making compressed flakes [pg 11, ¶4].  The Examiner points out that Young2014 is not being used to teach direct coffee bean compression.  Rather, Young2014 teaches the relationship between the compression of beans and the quality of the coffee created from those beans.  This explains why a person having ordinary skill in the art would want to adjust the volume of compressed beans when making a compressed coffee bean block.
Applicant argues that Young2014 does not teach the compression of coffee beans creating cracks in the beans [pg 12, ¶2].  The Examiner notes that Young2014 teaches the effects of compression on extraction.  The claims do not relate the cracks to the volume of compression except to say that the volume of the cracks is a part of the final compression volume.  Young2014 does not speak directly to the cracks as this is not why it was introduced.
Applicant argues that the references do not teach the compression of the coffee bean block in the claimed way [pg 14, ¶1].  The Examiner points Applicant to the analysis above as this has been addressed there.
Applicant argues that the references do not teach the creation of more cracks [pg 15, ¶1].  The Examiner points out that the claims do not speak to increasing the number of cracks in the coffee beans, only to creating a plurality of cracks.  Also, the references do not have to arrive at the claimed product for the same reason as Applicant.  They merely have to arrive at the same endpoint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799